Citation Nr: 1436688	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-36 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a circulatory disorder of the right lower extremity, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a circulatory disorder of the left lower extremity, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to an initial evaluation in excess of 60 percent for necrobiosis lipoidica diabeticorum of the bilateral lower extremities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1966 to July 1976.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2011, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA and VBMS paperless claims files reveals documents that are duplicative of evidence in the paper claims file or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the record shows that some of the prior directives from the April 2011 remand were not completed.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

In the April 2011 remand, the Board directed the AOJ to afford the Veteran with a VA examination to determine the nature and etiology of any circulatory disorder of the right and left extremities that may be present.  Specifically, the examiner was requested to identify all current circulatory disorders of the right and left lower extremities that may be present and, for each diagnosis identified, to "comment as to whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus or is otherwise causally or etiologically related to his military service."

The Veteran was provided a VA arteries and veins examination in July 2011.  After examining the Veteran, the examiner diagnosed him with edema secondary to venous stasis of the bilateral lower extremities.  He opined that the bilateral lower extremity edema was not caused by or a result of the service-connected type II diabetes mellitus.  He did not provide an opinion as to whether the Veteran's service-connected type II diabetes mellitus permanently aggravated his edema, and he did not provide an opinion as to whether the Veteran's bilateral lower extremity edema was otherwise causally or etiologically related to his military service.

In addition, in the April 2011 remand, the Board directed the AOJ to obtain a clarifying VA medical opinion to determine the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner was directed to note that the "absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim."  The examiner was requested to state an opinion as to the likelihood that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  He or she was also requested to address whether the Veteran's tinnitus is caused or otherwise related to his hearing loss.  The examiner was further directed to "discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause."

The Veteran was provided a VA audiology examination in July 2011.  The examiner diagnosed the Veteran with high frequency sensorineural hearing loss and tinnitus.  He opined that tinnitus was as likely as not a symptom associated with the Veteran's hearing loss.  He also opined that the Veteran's hearing loss and tinnitus were not caused by or a result of acoustic trauma.  He noted the Veteran's reports of exposure to high risk noise from firing a machine gun from a track vehicle during service; however, he noted that there was no evidence of a temporary or permanent threshold shift during service.  He noted that there was an absence of cochlear dysfunction reported in the results of the Veteran's separation audiogram and that there was no aggravation when compared to his enlistment audiogram.  

In reviewing the July 2011 VA opinion, it appears that the VA examiner based his opinion on the lack of medical evidence of hearing loss in service.  However, as noted in the April 2011 remand directives, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Furthermore, in his July 2011 VA opinion, the examiner failed to "discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause," as directed in the April 2011 remand directives.

Therefore, a remand is necessary to obtain clarifying opinions that are fully responsive to the remand directives below for the purpose of determining the nature and etiology of any and all circulatory disorders of the bilateral lower extremities, bilateral hearing loss, and tinnitus that may be present.

The Board also notes that, in September 2012, the RO issued a rating decision that increased a noncompensable evaluation for the Veteran's necrobiosis lipoidica diabeticorum of the bilateral lower extremities to 60 percent, effective from March 20, 2009.  Under the Rating Schedule, the maximum schedular evaluation for necrobiosis lipoidica diabeticorum is 60 percent, pursuant to Diagnostic Code 7826.   However, the Veteran may be entitled to higher or separate ratings under different diagnostic codes.  

In the April 2011 remand, the VA examiner was directed to "identify any other manifestations of the [skin] disability, such as scars, pain, and limitation of function."  The July 2011 VA examiner did not address any manifestations other than the size of the affected area, the percentage of the body affected, and the percentage of exposed areas affected.  He also addressed whether the Veteran required systemic therapy and the duration of the treatment over the past 12-month period.  However, he did not address any other manifestations of the skin disability.

Therefore, a remand is necessary to obtain a VA examination with opinions that are fully responsive to the remand directives below for the purpose of ascertaining the severity and manifestations of the Veteran's service-connected necrobiosis lipoidica diabeticorum of the bilateral lower extremities.

Finally, in a July 2014 brief associated with the Veteran's Virtual VA claims file, the Veteran's representative acknowledged that the Veteran was assigned the maximum schedular evaluation for his service-connected necrobiosis lipoidica diabeticorum of the bilateral lower extremities; however, he noted that the Veteran contended that the schedular evaluation does not adequately contemplate the degree of severity of his disability and inadequately reflects his actual symptomatology.  He further asserted that there are additional factors of his condition that are not adequately addressed in the governing norms of these rating criteria.  Therefore, he maintained that extraschedular consideration of a higher evaluation is warranted.  As such, the AOJ should determine whether a referral for the increased rating claim to the Director of Compensation and Pension Service for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted.  If so, the AOJ should take action and refer the claim for an extraschedular evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.  

The AOJ should provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

The AOJ should then obtain these records, as well as any other pertinent records, and associate them with the claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2.  After completion of the foregoing development, the AOJ should refer the Veteran's claims file to the July 2011 VA examiner, or if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any circulatory disorder of the right and left lower extremities that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment notes, post-service medical records, and the Veteran's own assertions.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has a circulatory disorder of the right and left lower extremities that was either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus, or is otherwise causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims file to the July 2011 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any bilateral hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The Veteran has contended that he had excessive noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran currently has bilateral hearing loss and/or tinnitus that manifested in service or that is otherwise causally or etiologically related to his military service, including noise exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss and tinnitus which results from noise exposure generally presents or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected necrobiosis lipoidica diabeticorum of the bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the size of the affected area, the percentage of the body affected, and the percentage of exposed areas affected.  The examiner should also indicate whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, he or she should state the total duration of such treatment during the past 12-month period.

In addition, the examiner should identify other manifestations of the disability, such as scars, pain, and limitation of function.  If there are scars, the examiner should address the criteria for rating such disorders.

The examiner should also include a statement as to the effect of the Veteran's skin disability on his occupational functioning and daily activities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should determine whether a referral of the Veteran's claim of entitlement to an initial evaluation in excess of 60 percent for necrobiosis lipoidica diabeticorum of the bilateral lower extremities to the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  If so, the AOJ should take action and refer the claim for an extraschedular evaluation.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



